Case 19-12378-KBO   Doc 988-3    Filed 05/11/20   Page 1 of 12




                         Exhibit C

         Zohar Lenders’ Sept. 25, 2019 DIP Proposal
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 2 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 3 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 4 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 5 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 6 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 7 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 8 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 9 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 10 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 11 of 12
Case 19-12378-KBO   Doc 988-3   Filed 05/11/20   Page 12 of 12
